Citation Nr: 0810609	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  02-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a social anxiety disorder.  

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a left foot 
disorder.  

4. Entitlement to a compensable evaluation for bilateral 
tinea pedis prior to August 30, 2002, and an evaluation in 
excess of 10 percent from August 30, 2002, forward.  

5.  Entitlement to a compensable evaluation for post 
inflammatory hyperpigmentation likely secondary to 
folliculitis, prior to August 30, 2002, and an evaluation in 
excess of 10 percent from August 30, 2002, forward.  

6.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

7.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease at L4-L5 and L5-S1.  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a hearing before a member of the Board.  
In January 2008, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing.  A transcript of 
that hearing is of record.  The action specified in the 
Remand order accomplished, the matter has been properly 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include a social anxiety 
disorder, and entitlement to an evaluation in excess of 10 
percent for degenerative joint disease at L4-L5 and L5-S1 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a left foot disability related 
to service, other than tinea pedis.  

2.  The veteran does not have a right foot disability related 
to service, other than tinea pedis.  

3.  The veteran's bilateral tinea pedis does not result in 
poorly nourished or unstable scars, repeated ulceration, or 
scars painful or tender on objective demonstration; does not 
limit the function of his feet or cause limitation of motion; 
involves only a non-exposed area that is not extensive, 
involves less than 144 square inches of his skin, involves 
less than 5 percent of his entire body; and does not require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

4.  The veteran's post inflammatory hyperpigmentation likely 
secondary to folliculitis, does not result in poorly 
nourished or unstable scars, repeated ulceration, or scars 
painful or tender on objective demonstration; does not limit 
the function of the parts affected or cause limitation of 
motion; involves only a non-exposed area that is not 
extensive; involves less than 144 square inches of his skin; 
involves approximately 5 percent of his entire body; and does 
not require systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

5.  The veteran's hypertension results in diastolic pressures 
predominantly less than 90 millimeters of mercury and 
systolic pressures predominantly less than 160 millimeters of 
mercury.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for service connection for a right foot 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The criteria for a compensable evaluation for bilateral 
tinea pedis prior to August 30, 2002 and an evaluation in 
excess of 10 percent from August 30, 2002, forward, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 
7805, 7806, 7813 (2001 & 2007), Diagnostic Codes 7801, 7802 
(2007).

4.  The criteria for a compensable evaluation for post 
inflammatory hyperpigmentation likely secondary to 
folliculitis, prior to August 30, 2002, and an evaluation in 
excess of 10 percent from August 30, 2002, forward, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 
7805, 7806, 7813 (2001 & 2007), Diagnostic Codes 7801, 7802 
(2007).

5.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As reflected on the title page, the Board has characterized 
the veteran's claims for entitlement to service connection 
for both his left and right feet simply as claims for service 
connection.  This differs, in part, from the previous 
characterization of his claim for entitlement to service 
connection for right foot pain.  In the August 2007 Remand, 
this claim was listed as a claim to reopen a previously 
denied claim.  Testimony provided by the veteran during the 
January 2008 hearing indicates a broader claim as to his 
right foot than that previously denied.  

In a rating decision dated in March 1999, the RO denied a 
claim for metatarsalgia, right foot.  The basis for that 
denial was that the record did not contain medical evidence 
of a fracture of his right first metatarsal or of a diagnosis 
of metatarsalgia.  That denial was in response to a very 
specific claim, filed in October 1998, in which the veteran 
listed metatarsalgia as one of his disabilities resulting 
from service.  

During the January 2008 hearing, the veteran clarified his 
current claim for entitlement to service connection for pain 
of both feet.  In responding to questions from his 
representative, the veteran testified that both of his feet 
began to bother him in 1980 or 1981, explaining that he ran 8 
miles in the morning and 8 to 10 miles in the evening, "just 
as far as I could go so, you know, I always had pain."  
Hearing transcript at 9.  He then reported that both feet 
hurt during service and that they continued to hurt after he 
retired, including at the time of the hearing.  Id. at 10.  
He explained that his right foot hurt when he stepped on the 
accelerator in his motor vehicle and that he had requested an 
adaptive device so that he could use his left foot to 
accelerate.  Id. at 11.  

As this testimony addresses a more general right foot pain 
than that of the right first metatarsal (as previously 
denied) the Board considers this claim to be a new claim as 
to all but his right first metatarsal symptoms.  Therefore, 
the Board will consider all evidence of record as to both of 
the veteran's feet, on the merits, without imposing any 
burden on the veteran to submit new and material evidence.  
See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008).

A review of the record indicates that the RO considered the 
merits of the veteran's claims for entitlement to service 
connection for right and left foot disabilities.  Thus, the 
Board's adjudication of these claims on the merits at this 
time is proper.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service medical records contain a July 1976 note that that 
veteran complained of foot pain and a headache and was 
prescribed Darvocet.  A notation from 4 days later states 
"Rx refills stuck pin in foot."  His symptom was "stuck 
pin in [illegible] [right] foot" with an objective finding 
of a puncture mark and a plan for the veteran to soak his 
foot and watch for infection.  The only other report of a 
problem with his feet, other than a skin disability, is from 
August 1997, and this is a report not of foot symptomatology, 
in general, but rather of his first metatarsal of the right 
foot.  

The August 1997 note states that the veteran had an infected 
toe of the right foot.  There was no history of previous 
pain, no trauma, no history of stress fracture, no history of 
gout, providing evidence against this claim.  He had full 
range of motion of his toes, pain to palpation of the distal 
first metatarsal, no arch tenderness, no swelling, no joint 
effusions.  X-rays were within normal limits with no 
fracture.  He was assessed with metatarsal pain - "possible 
stress [fracture]", with a plan for ice, rest and Motrin as 
needed and told to return to clinic if the pain persisted.  

In a report of medical history, filled out by the veteran two 
months later, he marked a selection that he did not then 
have, nor had ever had, foot trouble, providing more evidence 
against this claim.  An associated report of medical 
examination shows a normal clinical evaluation of the 
veteran's feet.  

These service medical records, as a whole, are evidence 
against the veteran's claims because the records tend to show 
that he had no chronic foot disorder or residual of injury of 
either foot during service.  

In November 1998, the veteran underwent VA examination of his 
right foot.  The examiner examined his right foot, ordered x-
rays, and commented accurately as to relevant service medical 
record entries, as well as noting the veteran's description 
of soreness of the right foot for many years, primarily about 
the sesamoid apparatus.  He was found to be tender to 
palpation about the fibular more than the tibial sesamoid of 
the right foot.  A diagnosis of possible stress fracture 
process versus sesamoiditis, right fibular sesamoid, was 
rendered.  The diagnosis also stated that radiographic 
evaluation with comparison of the left foot was requested.  
There is no further report as to any x-rays of his feet from 
that examination.  

A radiology report, dated in November 2000, states that x-
rays were ordered because the veteran complained of left foot 
pain while walking, following dropping a piece of lumber on 
his left foot.  X-rays revealed no fracture.  

The next mention of the veteran's feet is found in 
handwritten notations on a request for an examination of the 
veteran's skin.  The latest date on this form is February 
2001.  These notations state that he had left foot pain 
without history of injury, saw a physician and was given 
Motrin, and now complained of deep forefoot pain and 
radiation, non focal, without swelling.  The typed report of 
medical examination from February 2001 essentially repeats 
the handwritten information.  

That February 2001 VA examination contains the first remarks 
concerning the veteran's left foot.  In a medical history 
section, that report records the veteran provided history of 
left foot pain for several years with no history of injury.  
He reported that he saw a physician and was given Motrin but 
continued to have what he considers to be "deep" forefoot 
pain on the left with no radiation to the toes or radiation 
proximally.  The examiner stated that the description was 
fairly nonfocal and that the veteran denied any accompanying 
swelling or erythema.  Physical examination of the veteran's 
left foot revealed no evidence of skeletal abnormality, the 
skin was intact, and he complained of tenderness to palpation 
diffusely through the forefoot but without complaint of 
plantar pain and no pain with forefoot squeeze.  The examiner 
stated an impression of "left foot pain."  

VA outpatient treatment records provide no evidence more 
favorable to the veteran's claims, only occasionally noting 
his report of left or right foot pain.  

All evidence shows only that the veteran experiences pain of 
both feet.  The record is absent for any evidence of an 
underlying pathology, let alone an attribution of his foot 
pain to service.  Furthermore, the normal x-rays of his right 
foot during service and of his left foot in November 2000 are 
evidence that he does not have a foot disorder other than 
pain.  

Without a pathology to which his reported foot pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The veteran's pain 
of his feet does not, standing alone, constitute current 
disabilities.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such active 
service injury or disease has resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this case, the Board finds 
that the service and post-service medical record, as a whole, 
provides evidence against a finding that the veteran has a 
bilateral foot disorder.  

In any event, the Board also finds that even if it were to 
find that the veteran has a bilateral foot disorder, the 
service and post-service medical records would provide 
evidence against a finding that the veteran has a bilateral 
foot disorder related to service. 

Based on the above, the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for disabilities, other than his already service 
connected tinea pedis, of his left and right feet.  These 
claims must be denied because the first essential criterion 
for the grant of service connection, competent evidence of a 
current disability, has not been met.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims; hereinafter the Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims. 

The skin claims

Service connection was established for bilateral tinea pedis 
in a March 1999 rating decision and a noncompensible 
evaluation was assigned.  That rating remained in effect 
until the veteran filed his current claim.  In a rating 
decision dated in May 2005, the RO increased the evaluation 
to 10 percent disabling, effective August 30, 2002.  

Service connection for post inflammatory hyperpigmentation 
likely secondary to folliculitis, was established in the 
August 2001 rating decision on appeal and a noncompensable 
evaluation was assigned.  In the May 2005 rating decision, 
the RO increased the evaluation to 10 percent disabling, 
effective August 30, 2002.  

Changes were made to the Schedule for Rating Disabilities for 
disabilities of the skin effective August 30, 2002.  The 
veteran filed his claim, from which this appeal arises, prior 
to that date.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Prior to August 30, 2002, tinea pedis was appropriately rated 
under the criteria for evaluating eczema.  38 C.F.R. § 4.118 
Diagnostic Code 7813 & Note (2001).  The RO has also 
evaluated the veteran's post inflammatory hyperpigmentation 
likely secondary to folliculitis under the criteria for 
eczema.  The Board finds no more appropriate criteria, prior 
to August 2002, to evaluate either disability.  Moreover, the 
criteria for evaluating eczema or dermatitis, effective since 
August 2002, remain the most appropriate criteria for 
evaluating both disabilities.  The Board has also considered 
the criteria for evaluating scars, both that in effect prior 
August 30, 2002 and since August 2002.  

Prior to August 30, 2002, a noncompensable evaluation was 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 10 
percent rating was assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Id.  Eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement was 
assigned a 30 percent rating.  Id.  A 50 percent evaluation 
required that the condition be productive of ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  Id.

Effective from August 30, 2002, in pertinent part, Diagnostic 
Code 7813 rated dermatophytosis, including tinea pedis, under 
the criteria for scars, or dermatitis, depending upon the 
predominant disability.  38 C.F.R. § 4.118 (2007). 

The criteria for rating dermatitis, effective since August 
30, 2002, are found in 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).  Ratings depend, in part, on the percentage of 
skin affected by the dermatitis.  A rating of 10 percent is 
warranted where at least 5 percent, but less than 20 percent 
of the entire body or where at least 5 percent, but less than 
20 percent of exposed areas are affected, or; where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

A 30 percent rating is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 
twelve month period.  Id.  A rating of 60 percent is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve month period.  Id.  

Prior to August 30, 2002, superficial scars of other than the 
head, face, or neck were rated as 10 percent disabling if 
poorly nourished with repeated ulceration, or if tender and 
painful on objective demonstration; or were rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001).  

As explained below, no evidence of record shows that either 
of the veteran's skin disabilities on appeal results in 
poorly nourished scars or in repeated ulceration.  The skin 
disabilities have never been objectively demonstrated as 
tender or painful and the evidence shows that the skin 
disabilities do no limit the function of the parts affected.  
Thus, the diagnostic codes for rating scars, as effective 
prior to August 30, 2002, are not for application.  

Effective August 30, 2002, as to scars other than of the 
head, face, or neck, only those that are deep or cause 
limited motion, cause limitation of function of the part 
affected, or involve an area exceeding 144 square inches 
warranted an evaluation higher than 10 percent.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2007).  As explained below, the veteran has no deep scars, 
neither of his skin disabilities on appeal cause limitation 
of motion or limitation of function of the parts affected, 
and neither of these disabilities involve an area of 144 
square inches or greater.  Thus, diagnostic codes for rating 
scars, as effective since August 30, 2002, are not for 
application.  

Based on the above, the only question is whether either skin 
disability warrants higher ratings under the criteria found 
in Diagnostic Code 7806.  

The veteran underwent VA skin examinations in June 2000, 
February 2001 and January 2005.  

Physical examination in June 2000 found the veteran to have 
hypopigmented macules on the right upper buttocks, with no 
ulceration, exfoliation, or crusting.  The examiner stated 
that there was no associated systemic or nervous 
manifestation.  He diagnosed the veteran with post 
inflammatory hypopigmentation possibly as secondary to herpes 
zoster, finding no active disease at that time but remarking 
that that the veteran's skin condition of the buttocks could 
be a residual scar from herpes zoster.  Significantly, the 
examiner stated that if the veteran actually has recurrence 
of the herpes he could be placed on chronic suppression with 
valtrex.  VA clinic notes from January 2000 indicate that the 
veteran was then being treated with acyclovir for herpes.  

In February 2001, the veteran was examined for both his tinea 
pedis and the skin disorder on his back.  Physical 
examination revealed no active lesions but there was a large 
hyperpigmented patch with some areas of scar within the upper 
right gluteus at the gluteal crease.  He was also found to 
have scattered hyperpigmented macules from 2 to 3 millimeters 
in diameter scattered across his back.  The veteran reported 
itching but that the condition had improved by daily use of a 
moisturizer and that the use of acyclovier for his other 
problems had also helped.  That examiner diagnosed the 
veteran with post inflammatory hyperpigmentation likely 
secondary to folliculitis.  This is the extent of his skin 
disability, other than his tinea pedis, on appeal.  

As to the veteran's tinea pedis, the veteran reported that 
this disorder flared occasionally, especially in the summer 
due to heat.  Physical examination found the veteran to have 
scale of the floor of the feet, but the interdigital skin and 
nails were clear.  The examiner assessed the veteran as with 
no present active infection of tinea pedis.  

With regard to other than topical treatment, the veteran has 
been treated with acyclovir for herpes zoster, which, at one 
time, had manifested as lesions on his buttocks.  The 
examiner stated that the veteran did not take chronic 
suppressive therapy for his skin condition.  There is no 
report of any systemic treatment of his tinea pedis.  The 
issue before the Board is limited to the post-inflammatory 
hyperpigmentation likely secondary to folliculitis and tinea 
pedis; not his herpes zoster.  Hence, his treatment with 
acyclovir is not relevant to evaluating the skin disabilities 
on appeal.  

In January 2005, the veteran again underwent VA examination 
for both skin disabilities.  As to the tinea pedis, he gave a 
history of symptoms including itching, crusting, and shedding 
of skin of the feet.  He stated that these symptoms occur 
continuously and each occurrence lasts several months, 
reporting that he had up to 6 attacks in the last year.  The 
veteran reported that during flareups he is unable to 
ambulate more than 30 minutes due to pain in his feet.  
Otherwise there was no report of functional impairment.  The 
veteran also claimed that he used oral medication constantly 
for the last 12 months.  He stated that the he loses time 
from work two times per month due to this condition  

Physical examination revealed that his tinea pedis affected 
the pads of his feet, with no ulceration, tissue loss, 
induration, inflexibility, or hypo or hyper pigmentation.  
Crusting and exfoliation were present as was abnormal texture 
of greater than 6 inches.  There was no limitation of motion 
and lesions were not associated with systemic disease and did 
not manifest in connection with a nervous condition.  

The veteran reported that his post inflammatory 
hyperpigmentation secondary to folliculitis caused an oozing 
yellowish fluid, itching, crusting, ulcer formation, and 
shedding of the skin, asserting that this occurs as often as 
30 times a year, each time lasting for 1 to 2 weeks; totaling 
33 occurrences the previous year.  He also reported that this 
condition affects his face, hands and neck and that he used 
medication within the last month; the use of medication 
including oral steroid medications used for more than six 
weeks.  He described functional impairment resulting from his 
skin condition including losing time from work a few times 
per month.  

Despite the veteran's report that his post inflammatory 
hyperpigmentation secondary to folliculitis affects his face, 
hands and neck, the veteran has no service connected skin 
disability of his face, hands, neck, or any other exposed 
skin.  In his initial claim, he sought service connection for 
a rash of his entire body.  The RO explained the extent of 
his service connected disability in the August 2001 rating 
decision.  Any skin disorder of the veteran's head, face, 
neck, or hands, or other than of his feet, back, or trunk, is 
not before the Board at this time.  

The veteran's skin disabilities on appeal do not involve any 
exposed surface.  The examiner's description of his post 
inflammatory hyperpgmentation likely secondary to 
folliculitis is not one of involvement of an extensive area.  
The veteran's tinea pedis manifests on the soles of his feet.  
Thus, neither skin disability involves an extensive area.  
This is evidence against a compensable rating under the 
criteria for eczema in effect prior to August 30, 2002.  

All examination reports show that the veteran's tinea pedis 
involves less than 5 percent of his entire body.  This is 
evidence against a rating higher than 10 percent for his 
tinea pedis under the revised version of Diagnostic Code 
7806.  Indeed, this is evidence against a compensable rating 
for his tinea pedis, based on affected area.  

The January 2005 examiner remarked that approximately 5 
percent of the veteran's entire body is affected by his post-
inflammatory hyperpigmentation likely secondary to 
folliculitis.  This is evidence against a rating higher than 
10 percent for that disability, based on the affected area, 
under the revised version of Diagnostic Code 7806.

The Board has not ignored the veteran's reports to the 
January 2005 examiner as to the extent of limitation caused 
by his skin disabilities and as to medications used to treat 
his skin disabilities.  However, his report is contradicted 
by all medication lists and all other medical evidence of 
record.  Simply stated, the post-service medical record 
provides highly probative evidence against the claim, 
outweighing the veteran's statements.

No objective evidence of record shows that the veteran is 
prescribed any steroids or immunosuppressive therapy for his 
skin disabilities.  Topical cream is listed in several lists 
of medication.  As to his treatment with acyclovir, that 
treatment was for his herpes zoster, not for his tinea pedis 
or for the skin disorder arising from folliculitis.  The 
Board finds the medical evidence more probative than the 
veteran's report in this instance, and thus finds that 
neither of his skin disabilities has been treated with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

Of record is a determination from the Social Security 
Administration (SSA), dated in November 2007, that explains 
the basis for an award of disability benefits.  That letter 
lists the veteran's disability for SSA purposes as severe 
impairments due to dysthymia, adjustment disorder with 
depressed mood, anxiety disorder, social phobia, and 
degenerative disc disease.  The absence of mention of his 
skin disabilities is some limited evidence that those 
disabilities do not cause the functional limitations that he 
has asserted; i.e., missing work.  Additionally, the lack of 
clinical evidence, such as treatment or report of symptoms, 
of his skin disabilities, is evidence that the asserted 
functional limitations have not occurred.  

Furthermore, from the examination reports it is clear that 
the veteran describes time lost from work due to his 
disabilities without distinguishing between service- 
connected disabilities and nonservice-connected disorders;, 
i.e. his report of a skin condition of his face, neck or head 
to the January 2005 examiner.  Thus, the Board finds that the 
veteran does not reliably relate facts and affords little 
probative value to the reasons he gives for having missed 
work.  The Board finds the contents of the SSA determination 
and the complete lack of reported symptoms in a treatment 
context to be more probative than the veteran's report in 
this regard.  

The Board has also considered the veteran's report that he 
had flareups of his post inflammatory hyperpigmentation 
likely secondary to follicultis 33 times last year.  However, 
the record contains VA and non-VA treatment records covering 
the period of time under appeal and those records contain no 
reports of flare-ups.  Nor has any examiner ever found the 
veteran's post inflammatory hyperpigmentation likely 
secondary to follicultis to manifest as any disability other 
than that already described.  The Board finds this evidence 
highly probative and finds that this objective evidence 
outweighs the veteran's historical report.  In short, the 
results of the numerous skin examinations are found to 
accurately represent the symptoms and severity of the 
veteran's post-inflammatory hyperpigmentation likely 
secondary to follicultis, and, for that matter, of his tinea 
pedis, providing evidence against this claim.  

In short, the preponderance of the evidence, including the VA 
outpatient treatment records and examination reports, is 
against assigning a compensable rating for either of the 
veteran's skin disabilities for the period prior to August 
30, 2002 or for assigning a rating higher than 10 percent 
disabling for either of these disabilities for the period 
from August 30, 2002, forward.  Hence, his appeal as regard 
these disabilities must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Hypertension

Service connection for hypertension was established in a July 
2000 rating decision in which the RO assigned an evaluation 
of 10 percent disabling, effective from September 1999.  

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 20 percent evaluation is assigned for hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id 
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Id.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  

In February 2001, the veteran underwent VA examination to 
determine the extent of his hypertension.  This examination 
report contains only one blood pressure measurement, 142/78, 
and reports that the veteran was taking medication for his 
hypertension.  

In January 2005, the veteran again underwent VA examination 
regarding his hypertension.  As with the veteran's claims for 
his skin disabilties, he reported that he had lost time at 
work due to his hypertension, here he stated that time lost 
was approximately twice per month.  For the same reasons 
stated with regard to his skin disabilities, the Board 
assigns little probative weight to this reported history.  No 
other evidence of record shows that the veteran has any 
functional limitations due to his hypertension.  Blood 
pressure measurements obtained during the January 2005 
examination were 140/90, 140/88, and 138/90.  

The veteran last underwent VA examination, through QTC 
Medical Services, in February 2006.  After reciting a brief 
history, the examiner stated that there were no functional 
limitations resulting from the veteran's hypertension and 
that the veteran had been treated with medication for his 
hypertension.  Three blood pressure measurements were 
obtained, 130/68, 130/70, and 130/80.  The examiner also 
provided a medical opinion that the veteran's hyperlipidemia 
was not caused by his hypertension or propanolol, medication 
prescribed for his hypertension.  

VA and non-VA treatment records contain blood pressure 
measurements over the course of the veteran's appeal.  These 
contain no measurements above 90 for diastolic pressure or 
163 for systolic pressure, and the measurements are 
predominantly under 90 for diastolic pressure under and 160 
for systolic pressure.  

Thus, all evidence of record shows that the veteran's 
hypertension manifests as diastolic reading predominantly 
less than 90 and systolic readings predominately less than 
160.  While the record shows that he has been continuously 
treated with medication for his hypertension, thus warranting 
the 10 percent evaluation assigned, all evidence is against 
assigning an evaluation higher than 10 percent disabling.  
The Board does not find evidence that the evaluation for the 
veteran's hypertension should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period. 

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for his hypertension and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, at 43-44. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or a 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in May 2006 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claims for service 
connection for left and right foot disorders and for higher 
evaluations for his skin disabilities and hypertension and 
how VA assigns disability ratings and effective dates.  He 
was also told of his and VA's respective duties for obtaining 
evidence and asked to submit evidence and/or information, 
which would include that in his possession, to the AOJ.  

With regard to his claims for higher ratings for his skin 
disabilities and hypertension, the asked him to submit 
evidence showing that these disabilities had increased in 
severity.  He was provided with examples of the types of 
evidence that could substantiate these claims, including not 
only medical evidence but that he could submit statements 
from other individuals, able to describe from their knowledge 
and personal observations the manner in which his 
disabilities had worsened.  As stated above, the May 2006 
letter informed the veteran as to how VA assigns disability 
ratings and effective dates, including that disability 
ratings are assigned by application of the Part 4 of Title 38 
of the Code of Federal Regulations.  Furthermore, he was told 
that he could submit his own statements as to his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by his 
disabilities.  This notice essentially encompassed the notice 
requirements discussed by the Court in Vazquez-Flores.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
SSOC issued in August 2006, after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted non VA treatment 
records from the Brooks Army Medical Center and the Central 
Texas Pain Center relevant to his claims and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  VA examinations 
were afforded the veteran, as to his hypertension, in 
February 2001, January 2005, and February 2006.  Similarly, 
since enactment of the VCAA, VA examinations were afforded 
the veteran, as to his skin disabilities, in February 2001 
and January 2005.

VA examinations were not afforded the veteran as to his 
claims for pain of his feet.  The record is absent for any 
evidence that the veteran suffers from anything other than 
pain of his feet, which is not a disability for VA purposes.  
As the preponderance of the record demonstrates that the 
veteran has no disability of his feet, other than his skin 
disease, the Board declines to provide an examination with 
regard to those claims.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a right foot disorder 
is denied.  

Entitlement to service connection for a left foot disorder is 
denied.  

A compensable evaluation for bilateral tinea pedis prior to 
August 30, 2002 and an evaluation in excess of 10 percent 
from August 30, 2002, forward, is denied.  

A compensable evaluation for post inflammatory 
hyperpigmentation likely secondary to folliculitis prior to 
August 30, 2002, and an evaluation in excess of 10 percent 
from August 30, 2002, forward, is denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.  


REMAND

During the January 2008 hearing, the veteran testified that 
he had recently been awarded SSA disability benefits, and, in 
March 2006, awarded Civil Service disability retirement due 
to his back pain.  Hearing transcript at 2 and 7.  

In January 2008, the veteran submitted a copy of an SSA 
disability benefits determination, dated in November 2007.  
This decision lists impairments of dysthymia, an adjustment 
disorder with depressed mood, anxiety disorder, social 
phobia, and degenerative disc disease and refers to evidence 
that is not associated with the veteran's claims file.  This 
evidence is not relevant to the issues fully addressed above.

Accompanying that letter is a statement from his 
representative requesting VA assistance in obtaining the 
medical records, not already of VA record, upon which the SSA 
decision was based and in obtaining from the Office of 
Personnel Management (OPM), the non-VA records that were the 
basis for his grant of federal disability benefits.  

VA has a duty to obtain relevant evidence, not already of 
record, held by Federal departments or agencies.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).  The 
veteran's testimony and the SSA letter indicate that relevant 
records may be in the possession of the SSA and/or the OPM, 
that are not already associated with the claims file.  On 
remand, VA must comply with the VCAA duty to assist in 
obtaining those records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the veteran any necessary 
information or documentation, and then 
request from the SSA all records related 
to the veteran's claim for Social Security 
disability benefits, including all medical 
records, not already associated with the 
claims file, and copies of all 
administrative decisions or adjudications; 
and associate the records with the claims 
file.  If no records are available, a 
negative reply should be obtained and that 
reply, along with documentation of VA's 
efforts to obtain those records, should be 
associated with the claims file.

2.  Obtain from the veteran any necessary 
information or documentation 
(particularly, what organization or 
organizations he has requested disability 
retirement benefits from), and then 
request from the OPM  and any other 
organization (if needed) all records, not 
already associated with the claims file, 
related to any claim for disability 
retirement benefits, including all medical 
records and copies of all administrative 
decisions or adjudications; and associate 
the records with the claims file.  

If no records are available, a negative 
reply should be obtained and that reply, 
along with documentation of VA's efforts 
to obtain those records, should be 
associated with the claims file.

3.  After undertaking any additional 
development deemed appropriate as the 
result of evidence obtained due to this 
Remand, readjudicate the veteran's claims 
on appeal.  If any disposition remains 
unfavorable to the veteran, furnish the 
veteran and her representative an SSOC and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


